DETAILED CORRESPONDENCE
Continuation Application
This application is a continuation application (“CON”) of U.S. App# 16/288086, now U.S. Pat# 11079759. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).	

Priority Status
Foreign and domestic priorities are not claimed in this application.

Status of Claims
Claim(s) 1-20 is/are pending/examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	

Specification
The disclosure is objected to because of the following informalities: Please amend [0001] in The Originally Filed Specification to reflect Application 16/288086 now has a patent number. 

Judicial Exception Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The Examiner’s analysis complies with “October 2019 Update: Subject Matter Eligibility”1 and MPEP § 2106. 

STEP 1: “Is the claim to a process, machine, manufacture or composition of matter?” See MPEP § 2106.03 II.
Claim(s) 1 is/are directed to at least one of the four statutory categories. See MPEP § 2106.03 I. 
Claim(s) 1 is/are directed to a “system”.

Therefore, the conclusion to Step 1 is YES.  If Yes, proceed to Step 2A, Prong One.

STEP 2A, PRONG ONE: “Does the claim recite an abstract idea, law of nature, or natural phenomenon?” See MPEP § 2106.04 II (A)(1).
Claim(s) 1 recite(s) the following step(s):
receiving information…; (This step(s) is/are considered Receiving or transmitting data over a network and/or Mere Data Gathering. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity and/or § 2106.05(g) Insignificant Extra-Solution Activity.)

identifying a second autonomous vehicle…; (This step(s) is/are considered calculation/analysis step. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.)

transmitting the information; (This/These step(s) is/are considered Receiving or transmitting data over a network. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity.)

Therefore the conclusion to Step 2A, Prong One is YES. If Yes, proceed to Step 2A, Prong Two.

STEP 2A, PRONG TWO: “Does the claim recite additional elements that integrate the judicial exception into a practical application?” See MPEP § 2106.04 II (A)(2).
Claim(s) 1 recite(s) the following additional element(s): “processor”; and “memory”.

The courts have also identified limitations that did not integrate a judicial exception into a practical application (see MPEP § 2106.04 (d)(I)):
Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 

Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), “Extra-solution activity includes both pre-solution and post-solution activity.”; and 

Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The Examiner refers to The Berkheiner Memorandum2 for submitting more evidence into the prosecution regarding what subject matter is/are well known in the technology.  The Berkheimer Memorandum specifies The Examiner shall show one or more of the follow items:
“A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (1).

“A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (2).

“A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (3).

“A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (4).

In this particular case, The Examiner provides one or more item(s) as required from Section III:
“Client-Server and network communication is well-known in the art of computers and networking.” (US 20050021745 A1, ¶ 52)

“Processor 92, memory 94, storage 96, input/output (I/O) interface 97, communication interface, and a bus 99, are all well known in the art as constituent parts of a computer system.” (US 20140330576 A1, ¶ 28)

“The electronic control unit 23 comprises a microprocessor including a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), an A/D converter, and an input/output interface, all not shown, but well-known in the art.” (US 4741163)

“It is well known in the art to provide a vehicle display screen located within the vehicle.” (US 20130224721 A1)

“As is well-known in the art, software is stored on a computer-readable storage medium (including compact disc, computer diskette, and computer memory, etc.) with code, or instructions, which, when read and executed by a computer, causes the computer to perform a process or task.” (US 20120226548 A1, ¶ 20)

Based on the facts listed above, The Examiner, considers “processor” and “memory” in Claim(s) 1 is/are recited at a high-level of generality. (See MPEP § 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  This analysis also applies to said Dependent Claims as these claims do not add any meaningful elements to transform the abstract idea into patent-eligible subject matter.
Therefore the claim is directed to an abstract idea and the conclusion to Step 2A, Prong Two is NO. If NO, proceed to Step 2B.

STEP 2B: “Does the claim recite additional elements that amount to significantly more than the judicial exception?” See MPEP § 2106.05 II [Rev. 10, 2019].
The claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept -- “Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception” and one of them is “Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” (See MPEP § 2106.05).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 20190049994 A1 (“Pohl”).

Regarding Claim 17, Pohl discloses an autonomous vehicle (e.g., “autonomous cars”; see at least ¶ 32, 38, 75), comprising: 
a processor (see at least ¶61, 72, 75; Pohl discloses “computing device can be included in a vehicle (for example, in an automobile)…The computing device 1300 may include a processor 1302 that is adapted to execute stored instructions, as well as a memory device 1304 (and/or storage device 1304) that stores instructions that are executable by the processor 1302.”); and 
memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising (see at least ¶ 72, 75; Pohl discloses “computing device can be included in a vehicle (for example, in an automobile)…The computing device 1300 may include a processor 1302 that is adapted to execute stored instructions, as well as a memory device 1304 (and/or storage device 1304) that stores instructions that are executable by the processor 1302.”):
receiving information specifying detection of an active emergency vehicle (e.g., “priority vehicle”) approaching the autonomous vehicle in the environment, the active emergency vehicle being detected as approaching the autonomous vehicle at least in part based on sensor inputs of a differing autonomous vehicle (see at least ¶ 32-37, 45, 58); and
controlling operation of the autonomous vehicle based on the information specifying the detection of the active emergency vehicle approaching the autonomous vehicle detected at least in part based on the sensor inputs of the differing autonomous vehicle (see at least ¶ 32-37, 39, 45, 58 and 3A-3C with associated text).

Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-20 of US Pat# 11079759. Although the claims at issue are not identical, they are not patentably distinct from each other because The CON’s claimed subject matter is broader than The Parent.



Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        2 See https://www.uspto.gov/sites/default/files/documents/memo-berkheimer-20180419.PDF